DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 24 March 2021 has been entered.
Claims 1-8, 10-16, and 28-35, and 37 remain pending in the application, wherein claims 1, 10, and 13 have been amended, claims 9 and 17-27 have been canceled, and claims 28-35 and 37 are new.  The examiner acknowledges that no new matter has been introduced by these amendments.  

Claim Objections
Applicant is advised that should claim 12 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 33-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 33 and 34 each recite the limitation "the sintered cemented carbide particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim because instant claim 29 recites “sintered cemented carbide pellets” but does not mention sintered cemented carbide particles, and it is not clear if these terms each refer to the same material.  In the interest of advancing prosecution, the disputed limitation will be interpreted such that these terms are referring to the same material to be consistent with their apparent interchangeability in the instant specification (e.g. p. 4, lines 13-19).  It is suggested Applicant uses consistent terminology throughout the claims so that the antecedent basis of each term is clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-16, 29-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani et al. (US PGPub. No. 2008/0145686, previously cited; hereafter “Mirchandani ‘686”) in view of Lockstedt et al. (US PGPub. No. 2010/0038147, previously cited) and Mirchandani (US Pat. No. 7,384,443, previously cited; hereafter “Mirchandani ‘443”).
Claim 1: Mirchandani ‘686 teaches a cemented carbide article with improved thermal cracking resistance (paragraph 0002).  Mirchandani ‘686 teaches that such articles may include cutting tools or cutting inserts, etc., which may be made of cemented carbide, but tend to fail by thermal cracking if the article is heated above a threshold value and subject to thermal cycling (paragraph 0003).  Cemented carbides are composites having hard particles of carbides of one or more transition metals and a continuous binder phase cementing the particles, with the most commonly employed combination being tungsten carbide as the hard particle and cobalt as the binder (paragraph 0005).  To improve resistance to thermal failure, the cemented carbide article has a heat sink portion in thermal communication with the cemented carbide of a working portion, and the heat sink portion may contact a body portion that supports the working portion (paragraphs 0010-0011).  The working portion may be a contact portion that may include a contact surface (paragraph 0033).  The body portion supports the working portion and may be different regions of a unitary article or may be attached or bonded to the working portion (paragraph 0034).  This latter scenario would render as obvious to one of ordinary skill in the art that the working portion may be a cladding adhered to the body portion (i.e. substrate) of the article.  The body portion may be formed of a heat sink material (paragraph 0047), and possible heat sink materials include highly conductive metals (i.e. the body portion, or substrate, may be metallic) (paragraph 0062).  The cemented carbide of the working portion (i.e. cladding) may have 60-98 wt% of a transition metal carbide with an average grain size of about 0.3-10 µm (paragraph 0038), and may be a hybrid cemented carbide of particles of at least one cemented carbide grade dispersed throughout a second cemented carbide continuous phase (i.e. sintered cemented carbide pellets dispersed in a matrix; the matrix includes a binder, which is typically a metal or metal alloy as described in paragraph 0038) prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  However, Mirchandani ‘686 does not disclose the shape or composition of the dispersed cemented carbide phase.
In a related field of endeavor, Lockstedt teaches a bit body or other tool component that has a carbide composite body (paragraph 0027), which alternatively may be a hardfacing (i.e. cladding) (paragraph 0073).  The composite may be made with cemented tungsten carbide, also known as sintered tungsten carbide (i.e. a sintered cemented carbide) which is small particles of tungsten carbide bonded together with cobalt by being pressed and sintered and is used for hardfacing, matrix bodies, inserts, and cladding (paragraph 0009).  Lockstedt teaches that the composite has primary carbide particles, which may be sintered tungsten carbide, etc., and may be spherical, etc. (paragraph 0051).  The sintered cemented tungsten carbide is a material formed by mixing particles of tungsten carbide with cobalt particles and sintering the mixture (paragraph 0053), and pelletized sintered cemented tungsten carbide is generally rounded or spherical in shape (paragraph 0053).  The cemented tungsten carbide may be made using tungsten carbide particles that may have an average size of about 0.2-20 µm and has about 6-16 wt% cobalt (i.e. metallic binder).  A desired spacing may be achieved between primary carbide particles by providing a plurality of buffer particles adhered to the surface of the primary carbide particle (paragraph 0042).  The buffer particles adhered to the surface of the primary carbide particle results in an encapsulated particle, or a primary carbide particle surrounded by an encapsulant layer (paragraphs 0046-0047).  These buffer particles, or encapsulants, may include a plurality of secondary carbide particles and/or a plurality of metal 
As Mirchandani ‘686 and Lockstedt both teach composites materials containing cemented carbide particles for tool bodies or surfaces, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hybrid cemented carbide material of the working portion taught by Mirchandani ‘686 to include where the dispersed cemented carbide particles are spherical in shape and contain about 6-16 wt% cobalt binder as taught by Lockstedt as these features are considered to be conventionally known for cemented carbide particles, and one would have had a reasonable expectation of success.  However, neither Mirchandani ‘686 nor Lockstedt teach the claimed facture toughness.
In a related field of endeavor, which is incorporated by reference in the teachings of Mirchandani ‘686, Mirchandani ‘443 teaches a hybrid cemented carbide composite (Col. 1, lines 8-16).  Mirchandani ‘443 teaches commercially available cemented carbide having a Palmquist toughness (i.e. fracture toughness) of 13.2, 17.4, 22.7, and 35.5 MPa·m1/2 for AF63, 2055, R-61, and H-25, respectively (Table 1).  Sample Nos. 3-11 of the hybrid cemented carbides have a fracture toughness within the range of fracture toughness of the cemented carbides used to make the hybrid cemented carbide (Col. 9, line 26 to Col. 10, line 26; Tables III-V compared with Table 1).  Mirchandani ‘443 teaches that as the volume fraction of the dispersed phase increases, the properties of the hybrid cemented carbide still maintain a relatively high toughness as in the continuous phase 1/2 alone and only slightly less when used in a hybrid cemented carbide, that the fracture toughness would overlap the claimed range at a volume fraction of at least 55%.  See MPEP § 2144.05.
As Mirchandani ‘686 and Mirchandani ‘443 both teach a hybrid cemented carbide composite, and Mirchandani ‘686 incorporates Mirchandani ‘443 by reference, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Mirchandani ‘686 and Lockstedt to include the fracture toughness of a hybrid cemented carbide composite as taught by Mirchandani ‘443 because Mirchandani ‘443 teaches that a high fracture toughness is desired for cemented carbides used in demanding applications (Col. 1, lines 55-67), and one would have had a reasonable expectation of success.
It is noted that the claim limitation of “when the sintered cemented carbide pellets are present in an amount of at least 55 weight percent of the cladding” is a functional limitation of a property of the cladding only if the content of sintered cemented carbide pellets is 55 wt% or greater; however, the claim does not require a content of 55 wt% or greater of sintered cemented carbide pellets.
Claim 2: Lockstedt teaches that the composite has primary carbide particles, which may be sintered tungsten carbide, etc., and may be spherical, etc. (paragraph 0051).  A perfect sphere would have an aspect ratio of about 1, and so the teaching of spherical primary carbide particles is considered to teach where the aspect ratio is about 1, which overlaps the claimed range.  See MPEP § 2144.05. 
Claim 3: Lockstedt teaches where the carbide contents (i.e. sintered cemented carbide pellets, as outlined above regarding instant claim 1) may range from about 40-75 vol%, which would 
Claim 4:  Mirchandani ‘686 teaches that cemented carbide may have about 2-40 wt% of the binder (paragraph 0038).  Lockstedt teaches that the primary sintered carbide particles may be pelletized (i.e. the particles are sintered cemented carbide pellets) (paragraph 0053) and may have about 6-16 wt% cobalt (i.e. metallic binder) (paragraph 0055).  Both of these ranges overlap the claimed range.  See MPEP § 2144.05.
Claims 5 and 14: Mirchandani ‘686 teaches that an article made with cemented carbide powder can result in a first region of substantially fully dense cemented carbide (paragraph 0066).  The teaching of “substantially fully dense” renders as obvious to one of ordinary skill in the art that the cemented carbide, including the particles in the cemented carbide, are about 100% of the theoretical density, which overlaps the claimed range.  See MPEP § 2144.05.  Since porosity would reduce the density to less than 100% of the theoretical density, the teaching of “substantially fully dense” is also considered to teach where the porosity is about 0%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 6: Lockstedt teaches that the carbide pellets may have a mean particle size of about 50-840 µm (paragraph 0049), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 7: Mirchandani ‘686 teaches that the cemented tungsten carbide can have an average grain size of 0.3-10 µm (paragraph 0038), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Mirchandani ‘686 teaches that the heat sink material should have a thermal conductivity greater than the thermal conductivity of the cemented carbide, and the cemented carbide may be a grade having a thermal conductivity of about 90-105 W/m·K (paragraph 0062).
Claim 10: The fracture toughness taught by Mirchandani ‘443, as outlined above regarding instant claim 1, also overlaps the claimed fracture toughness of 15 MPa·m1/2.  See MPEP § 2144.05.
Claims 11-12: As Mirchandani ‘686 and Lockstedt teach a cemented carbide composite that may be a cladding and having substantially identical features as the claimed cladding of instant claim 1, as outlined above regarding instant claim 1.  Therefore, the composite is considered to have the claimed transverse rupture strength because substantially identical materials have the same properties or functions absent an objective showing.  See MPEP § 2112.01.  The cemented carbide composite of Mirchandani ‘686 has a heat sink portion in thermal communication with the cemented carbide of a working portion (paragraphs 0010-0011), and as outlined above regarding instant claim 1, the heat sink portion may be a body portion that supports the working portion (i.e. the body portion is a considered to a substrate) and possible heat sink materials include highly conductive metals (i.e. a metallic substrate) (paragraphs 0010-0011 and 0062).  The composite and heat sink portion is considered to have substantially identical features as the claimed cladding and substrate of instant claim 1, and therefore is considered to have the claimed Young’s modulus because substantially identical materials have the same properties or functions absent an objective showing.  See MPEP § 2112.01. 
Claim 13: Lockstedt teaches the use of secondary carbide particles that may be substantially smaller in size than primary carbide particles, with an average size of 1-200 µm, but the size may be 1-25 µm, <50 µm, or <10 µm (paragraph 0037), and these sizes overlap the claimed range.  See MPEP § 2144.05.  The secondary carbide particles may include sintered tungsten carbide particles (paragraph 0061) and they may be present in an amount of 50-70 wt% of the total carbide and metal particles (paragraph 0038) (i.e. since at least 50% of the total carbides are secondary carbide particles, then at least 50% of the sintered cemented carbide particles are in the size range of the secondary carbide particles).
Claim 15: Mirchandani ‘686 teaches substantially improving the effective thermal conductivity without altering the chemical makeup or microstructure or the working portion, and 
Claim 16: Lockstedt teaches that the primary carbide particles with the buffer particles adhered thereto may pack in with reduced segregation of the primary particles from the fine particles that conventionally occurs in prior art particles by falling of the fine particles between the spaces of the larger particles to the bottom of the mold (i.e. the sintered cemented carbide particles do not exhibit particle sinking) (paragraph 0044).
Claims 29-30: All the limitations of instant claims 29 and 30 are included in instant 12, which is outlined above.
Claims 31-32: Lockstedt teaches that the composite has primary carbide particles, which may be sintered tungsten carbide, etc., and may be spherical, etc. (paragraph 0051).  A perfect sphere would have an aspect ratio of about 1, and so the teaching of spherical primary carbide particles is considered to teach where the aspect ratio is about 1, which overlaps the claimed range.  See MPEP § 2144.05. 
Claim 33: Mirchandani ‘686 teaches that the cemented tungsten carbide can have an average grain size of 0.3-10 µm (paragraph 0038), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 34: Mirchandani ‘443 teaches that cemented carbides may include relatively wear resistant grades shown in Region II of Fig. 1 that are based on small tungsten carbide grain sizes of 2 µm and below (Col. 2, lines 8-18), which overlaps the claimed range.  See MPEP § 2144.05.  
Claim 37: Lockstedt teaches that sintered cemented tungsten carbide is formed from particles of cast tungsten carbide that has been frozen and comminuted to a desired particle size, and cast tungsten carbide is formed by melting tungsten metal and tungsten monocarbide to form a eutectic composition of WC and W2C or a continuous range of compositions therebetween (i.e. sintered cemented tungsten carbide contains at least W2C) (paragraph 0009).

Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani et al. (US PGPub. No. 2008/0145686, previously cited; hereafter “Mirchandani ‘686”) in view of Lockstedt et al. (US PGPub. No. 2010/0038147, previously cited) and Mirchandani (US Pat. No. 7,384,443, previously cited; hereafter “Mirchandani ‘443”), as applied to claims 1 and 29 above, and further in view of Zheng et al. (US PGPub. No. 2015/0360311).
Claims 28 and 35: The teachings of Mirchandani ‘686, Lockstedt, and Mirchandani ‘443 regarding claims 1 and 29 are outlined above.  However, none of these references teach the claimed cylindrical geometry and composite cladding adhered to an inner diameter.
In a related field of endeavor, Zheng teaches a composite wear pad of a hard particle-metal matrix alloy layer bonded to a metal substrate (paragraph 0014).  The hard particle-matrix alloy cladding layer may include hard particles of cemented carbide, tungsten carbide, etc. (i.e. cemented tungsten carbide would have been obvious to one of ordinary skill in the art) (paragraph 0042) and may have a particle size of 0.1 µm to 10 mm with a spherical or elliptical geometry (paragraph 0044).  Zheng teaches that the composite wear pad (i.e. the cladding) may be attached to an inner diameter of a tube (i.e. the metallic substrate has a cylindrical geometry having an inner diameter to which the composite cladding is adhered) (paragraph 0040).
As Mirchandani ‘686, Lockstedt, Mirchandani ‘443, and Zheng all teach composites materials containing cemented carbide particles for tool bodies or surfaces, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the composite cladding of Mirchandani ‘686, Lockstedt, and Mirchandani ‘443 by applying the cladding to an inner diameter of a tube as taught by Zheng, because the cladding of all four of these references are made of similar materials and are made of carbide particles in a metal matrix and this is considered to be a combination of prior art elements according to known methods to yield predicable results by applying the cladding to a different geometrically shaped substrate, and one would have had a reasonable expectation of success.  See MPEP §§ 2143 and 2144.04(IV)(B).

Response to Arguments
Applicant’s amendments to the written disclosure have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 24 November 2020.  The objection to the specification has been withdrawn.
Applicant has canceled claims 1-14 of copending Application No. 16/431,211.  The provisional statutory double patenting rejection previously set forth in the Non-Final Office Action mailed 24 November 2020 has been withdrawn.
Applicant’s amendments to the claims have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 24 November 2020.  The rejection of claims 10 and 13 under 35 U.S.C. 112(b) has been withdrawn.  However, a new rejection of claims 33-34 under 35 U.S.C. 112(b) has been outlined above, as necessitated by amendment.
Applicant’s arguments, see p. 6, filed 24 March 2021, with respect to the rejection of claims 1-8 and 13-16 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mirchandani et al. (US PGPub. No. 2008/0145686; hereafter “Mirchandani ‘686”), Lockstedt et al. (US PGPub. No. 2010/0038147) and Mirchandani (US Pat. No. 7,384,443; hereafter “Mirchandani ‘443”), as outlined above.
Applicant’s arguments, see p. 6-7, filed 24 March 2021, with respect to the rejection of claims 9-10 under 35 U.S.C. 103 have been fully considered but are not persuasive.  The argument is based on Mirchandani ‘443 teaching the fracture toughness of a hybrid cemented carbide instead of the claimed sintered cemented carbide pellets dispersed in matrix metal or matrix alloy.  However, the hybrid cemented carbide is formed of a cemented carbide dispersed phase (i.e. dispersed sintered cemented carbide pellets) and a second cemented carbide continuous phase.  The continuous phase is a sintered cemented carbide and therefore has a continuous binder phase that is generally cobalt, nickel, iron, or alloys of these metals (i.e. a matrix metal or matrix alloy).  This is considered to teach 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784